
	
		II
		109th CONGRESS
		2d Session
		S. 3760
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2006
			Mr. Kyl (for himself and
			 Mr. DeWine) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the suspension of royalties under certain
		  circumstances and to clarify the authority to impose price thresholds for
		  certain leases.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Royalty Relief Suspension Act of
			 2006.
		2.Royalty relief
			 for production of oil and gas
			(a)Price
			 thresholdsNotwithstanding any other provision of law, the
			 Secretary of the Interior (referred to in this Act as the
			 Secretary) shall place limitations based on market price on the
			 royalty relief granted under any lease for the production of oil or natural gas
			 on Federal land (including submerged land) entered into by the Secretary on or
			 after the date of enactment of this Act.
			(b)Clarification
			 of authority to impose price thresholds for certain lease
			 salesCongress reaffirms the authority of the Secretary under
			 section 8(a)(1)(H) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(1)(H)) to vary, based on the price of production from a lease, the
			 suspension of royalties under any lease subject to section 304 of the Outer
			 Continental Shelf Deep Water Royalty Relief Act (Public Law 104–58; 43 U.S.C.
			 1337 note).
			
